DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “PenTile”, which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, last line – “pen-tile” is presumed to be intended as “PenTile”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites “forming a semiconductor layer on the gate insulator, the semiconductor layer including a first section parallel to the first direction and two second sections extending from each end of the first section and being perpendicular to the first direction in a plan view of the LCD device”, and similarly, new claim 9 recites “forming a semiconductor layer on the gate insulator, the semiconductor layer including a first section parallel to the first direction to overlap the gate and two second sections extending from each end of the first section and being perpendicular to the first direction, wherein the first direction and a direction perpendicular to the first direction are in a plan view of the LCD device”.  As shown in the method steps of Figs. 9 and 10 of the present application, a semiconductor layer (141-143) is formed over a gate insulator (130), and thereafter impurities are doped into the semiconductor layer using masks to form an active layer (141), a drain (142), a source (143), and an LDD (144) (see also paras. [0131-0134] of the Pre-Grant Publication).  Applicant has indicated that the amended subject matter is depicted in the plan views of Figs. 5 and 8.  However, Figs. 5 and 8 show the semiconductor layer in a post-patterned state that has formed the active layer, drain and source.  Therefore, it is unclear how the pre-patterned semiconductor layer includes a first section parallel to the first direction and two second sections extending from each end of the first section and being perpendicular to the first direction in a plan view of the LCD device, as recited in claim 1 and similarly recited in claim 9.  For examination purposes, it is considered that the 
Furthermore, claims 1 and 16 also recite “the channel entirely overlaps the gate” without explicitly indicating in which relative view or direction.  Nonetheless, it appears from any of the views shown in Figs. 5-10 that the channel (141) does not entirely overlap the gate (120), but rather that the gate entirely overlaps the channel.
Claims 2-8 and 10-16 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2006/0008932), of record, hereinafter “Oh”, in view of Sera et al. (US 2003/0025848), of record in the IDS, hereinafter “Sera”.

Regarding claim 1, Oh discloses a method of manufacturing a liquid crystal display (LCD) device (see Figs. 4-10), the method comprising:
forming a gate (113) in each of a plurality of pixel areas (one shown in Fig. 4; paras. [0007 and 0041]) on a substrate (101) in a first direction (e.g., horizontal direction in Fig. 4);
forming a gate insulator (118) to cover the gate (113) (see Fig. 5E);
forming a semiconductor layer (123) on the gate insulator (118), the semiconductor layer (123) including a first section parallel to the first direction in a plan view of the LCD device (see Figs. 4 and 5E);
forming a first photoresist (PR) (135) on the semiconductor layer (123) (see Figs. 5F-5G), the first photoresist (PR) (135) exposing both ends of the semiconductor layer (123/124, Fig. 5G);
doping high-concentration impurities (para. [0052]) at the semiconductor layer (124) by using the first photoresist (PR) (135) as a mask to form an active layer (124b and 124c), a source (124a on left), and a drain (124a on right), wherein the active layer (124b and 124c) is defined in the first section (see Fig. 5G);

doping low-concentration impurities (para. [0057]) at the semiconductor layer (124) by using the second photoresist (PR) (135) as the mask to form a lightly doped drain (LDD) (124b) and a channel (124c), the LDD (124b) being between the channel (124c) and the source (124a) and between the channel (124c) and the drain (124a) (see Fig. 5H),
wherein the channel (124c) entirely overlaps the gate (113) (see Figs. 5G-5L).
Oh fails to explicitly disclose the semiconductor layer including two second sections extending from each end of the first section and being perpendicular to the first direction in a plan view of the LCD device.
However, Sera discloses a method of manufacturing an LCD device (see Figs. 4-11), comprising forming the semiconductor layer (7) including two second sections (7a and 7e) extending from each end of the first section (7c) and being perpendicular to the first direction (e.g., y direction) in a plan view of the LCD device (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate the semiconductor layer including two second sections extending from each end of the first section and being perpendicular to the first direction in a plan view of the LCD device, as in Sera, into the method of Oh to form the elements of the semiconductor layer within the light shielding area to increase aperture ratio (Sera, paras. [0138-0139]).

claim 2, Oh discloses wherein the LDD (124b) is disposed up to an area overlapping the gate (113) (see Fig. 5H), or
wherein the LDD (124b) is disposed up to an outer portion of the gate (113) (see Fig. 5H).

Regarding claim 3, Oh discloses forming a pixel electrode (110) which is connected to the drain (124a) (see Fig. 4) and supplies a data voltage to a corresponding pixel area (para. [0042]); and
forming a common electrode (127; paras. [0006 or 0042]) which supplies a common voltage to the corresponding pixel area (see Fig. 5G and paras. [0006 or 0042]).

Regarding claim 5, Oh discloses wherein the active layer (124b and 124c) comprises a single channel, or a multichannel comprising a plurality of sub-channels (see Fig. 5H).

Regarding claim 6, Oh fails to explicitly disclose wherein, in the plan view of the LCD display device, the active layer is formed to be parallel and to overlap a gate line of the LCD display device.
However, Sera discloses wherein, in the plan view of the LCD display device, the active layer (7c) is formed to be parallel (e.g., in x direction) and to overlap a gate line (9) of the LCD display device (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein, in the plan view of the LCD display device, the active layer is formed to be parallel and to overlap a gate line of the LCD 

Regarding claim 7, Oh fails to explicitly disclose wherein, in the plan view of the LCD display device, the source is formed to be parallel and to overlap a data line of the LCD display device, and wherein, in the plan view of the LCD display device, the drain and the source extend perpendicularly to the active layer.
However, Sera discloses wherein, in the plan view of the LCD display device, the source (7a) is formed to be parallel (e.g., in y direction) and to overlap a data line (11) of the LCD display device (see Fig. 4), and
wherein, in the plan view of the LCD display device, the drain (7e) and the source (7a) extend perpendicularly to the active layer (7c) (see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein, in the plan view of the LCD display device, the source is formed to be parallel and to overlap a data line of the LCD display device, and wherein, in the plan view of the LCD display device, the drain and the source extend perpendicularly to the active layer, as in Sera, into the method of Oh to form the elements of the semiconductor layer and transistor within the light shielding area to increase aperture ratio (Sera, paras. [0138-0139]).

Regarding claim 9, Oh discloses a method of manufacturing a liquid crystal display (LCD) device (see Figs. 4-10), the method comprising:

forming a gate insulator (118) to cover the gate (113) (see Fig. 5E);
forming a semiconductor layer (123) on the gate insulator (118), the semiconductor layer (123) including a first section parallel to the first direction to overlap the gate (113), wherein the first direction is in a plan view of the LCD device (see Figs. 4 and 5E);
doping high-concentration impurities (para. [0052]) at the semiconductor layer (124) by using a first photoresist (PR) (135) as a mask to form an active layer (124b and 124c), a source (124a on left), and a drain (124a on right), wherein the active layer (124b and 124c) is defined in the first section (see Fig. 5G); and
doping low-concentration impurities (para. [0057]) at the semiconductor layer (124) by using a second photoresist (PR) (135) as the mask to form a lightly doped drain (LDD) (124b) and a channel (124c), the LDD (124b) being between the channel (124c) and the source (124a) and between the channel (124c) and the drain (124a) (see Fig. 5H), and the channel (124c) entirely overlapping the gate (113) (see Figs. 5G-5L).
Oh fails to explicitly disclose the semiconductor layer including two second sections extending from each end of the first section and being perpendicular to the first direction, wherein a direction perpendicular to the first direction is in a plan view of the LCD device.
However, Sera discloses a method of manufacturing an LCD device (see Figs. 4-11), comprising forming the semiconductor layer (7) including two second sections (7a and 7e) extending from each end of the first section (7c) and being perpendicular to the first direction (e.g., y direction), wherein a direction perpendicular to the first direction is in a plan view of the LCD device (see Fig. 4).


Regarding claim 10, Oh discloses wherein the second photoresist (PR) has a second width smaller than a first width of the first photoresist (PR) (see Figs. 5G-5H).

Regarding claim 11, Oh discloses wherein the LDD (124b) is disposed up to an area overlapping the gate (113) (see Fig. 5H).

Regarding claim 12, Oh discloses wherein the LDD (124b) is disposed up to an outer portion of the gate (113) (see Fig. 5H).

Regarding claim 13, Oh fails to explicitly disclose wherein, in the plan view of the LCD display device, the source is formed to be parallel and to overlap a data line of the LCD display device, and wherein, in the plan view of the LCD display device, the drain and the source extend perpendicularly to the active layer.
However, Sera discloses wherein, in the plan view of the LCD display device, the source (7a) is formed to be parallel (e.g., in y direction) and to overlap a data line (11) of the LCD display device (see Fig. 4), and

It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein, in the plan view of the LCD display device, the source is formed to be parallel and to overlap a data line of the LCD display device, and wherein, in the plan view of the LCD display device, the drain and the source extend perpendicularly to the active layer, as in Sera, into the method of Oh to form the elements of the semiconductor layer and transistor within the light shielding area to increase aperture ratio (Sera, paras. [0138-0139]).

Regarding claim 15, Oh discloses forming a pixel electrode (110) which is connected to the drain (124a) (see Fig. 4) and supplies a data voltage to a corresponding pixel area (para. [0042]); and
forming a common electrode (127; paras. [0006 or 0042]) which supplies a common voltage to the corresponding pixel area (see Fig. 5G and paras. [0006 or 0042]).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2006/0008932) in view of Sera et al. (US 2003/0025848), as applied to claims 1 and 9 above, and further in view of Noda et al. (US 2011/0024763), of record, hereinafter “Noda”.

Regarding claims 8 and 14, Oh in view of Sera discloses the limitations of claims 1 and 9 above, but fails to explicitly disclose wherein the gate overlaps with a portion of the LDD.

It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein the gate overlaps with a portion of the LDD, as in Noda, into the method of Oh and Sera to suppress the generation of optical leak current (Noda, paras. [0054-0055]).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2006/0008932) in view of Sera et al. (US 2003/0025848), as applied to claims 3 and 15 above, and further in view of Huang et al. (US 2007/0164953), of record, hereinafter “Huang”.

Regarding claims 4 and 16, Oh in view of Sera discloses the limitations of claims 1, 3, 9 and 15 above, but fails to explicitly disclose wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-pixel, the green sub-pixel, and the blue sub-pixel are arranged in a stripe type, or wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel, and the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel are arranged in a PenTile type.
However, Huang discloses a method of manufacturing an LCD device (see Figs. 4-8), wherein,

wherein at least one of the plurality of pixel areas (10) comprises a red sub-pixel (RP), a green sub-pixel (GP), a blue sub-pixel (BP), and a white sub-pixel (WP), and the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel, are arranged in a PenTile type (paras. [0033-0034] and Figs. 7-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of applicant’s claimed invention to incorporate wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the red sub-pixel, the green sub-pixel, and the blue sub-pixel are arranged in a stripe type, or wherein, at least one of the plurality of pixel areas comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel, and the red sub-pixel, the green sub-pixel, the blue sub-pixel, and the white sub-pixel, are arranged in a PenTile type, as in Huang, into the method of Oh and Sera to use an easy arrangement commonly used in the art for efficiency, or to use an arrangement with a high light utilization ratio.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on solely the primary reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.  Accordingly, the new ground of rejection under 35 U.S.C. 103 over Oh in view of Sera is considered appropriate corresponding to the amendment to the claim.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAISLEY L WILSON/Primary Examiner, Art Unit 2896